NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 13 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARVIN ALEXANDER BARRIOS,                        No. 07-74435

              Petitioner,                        Agency No. A076-371-041

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 5, 2012**
                               Pasadena, California

Before: KOZINSKI, Chief Judge, TROTT and THOMAS, Circuit Judges.

       Marvin Alexander Barrios, a native and citizen of Guatemala, petitions for

review of a decision of the Board of Immigration Appeals vacating the

immigration judge’s grant of asylum and withholding of removal. Subsequently,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he was denied relief pursuant to the Convention Against Torture (“CAT”). We

deny his petition.

      Barrios was neither persecuted nor tortured in Guatemala. Therefore, he is

not entitled to a rebuttable presumption that he will be persecuted in the future

should he be returned. See 8 C.F.R. § 1208.13(b)(1). In addition, the record does

not compel the conclusion (1) that he adequately demonstrated a well-founded fear

of future persecution on account of a protected ground, i.e., his membership in a

particular social group, (2) that he is a member of a group disfavored in his

country, or (3) that it is more likely than not that he would be persecuted should he

return. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 483-84 (1992); Wakkary

v. Holder, 558 F.3d 1049, 1062-64 (9th Cir. 2009). Substantial evidence supports

the Board’s final decision and order, including its determination that he is not

entitled to CAT protection.

      PETITION DENIED.




                                          2